01/12/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0585


                                           DA 20-0585


 DONNIE LEE STANDLEY,
                                                                                      L3
                                                                            JAN 1 2 2022
               Petitioner and Appellant,                                  Bowen Greenwood
                                                                        Clerk of Suprerne Court
                                                                           State of Montana
       v.                                                           ORDER

 STATE OF MONTANA,

               Respondent and Appellee.



       Donnie Lee Standley moves this Court for both an extension of time of 180 days
and appointment of counsel.       As grounds, Standley explains that many of his legal
documents were destroyed or are since missing with his move from CoreCivic in Shelby
to Montana State Prison in Deer Lodge, and that as an indigent inmate, he is not financially
able to cover the costs for other copies of his documents for this appeal. Standley also
refences a pending federal case concerning a 42 U.S.C. § 1983 complaint.
      Standley appeals a November 24, 2020 Sweet Grass County District Court's denial
of his petition for postconviction relief. We have twice before denied his motion for
appointment of counsel in this appeal because he is not entitled to such an appointment.
See Standley v. State, No. DA 20-0585, Order (Mont. Apr. 2, 2021) and Standley v. State,
No. DA 20-0585, Order (Mont. Jul. 9, 2021).             He has not shown extraordinary
circumstances, pursuant to § 46-8-104(1)(e), MCA. Last year, we granted Standley two,
generous extensions of time with his motions—ninety days and another 180 days.
Therefore, based on the foregoing,
      IT IS ORDERED that:
      1. Standley's Motion for Appointment of Counsel is DENIED;
      2. Standley's Motion for an Extension of Time is GRANTED and Standley shall
            prepare, file, and serve his opening brief on or before Monday, April 18, 2022;
         and
      3. The Clerk of the Supreme Court is directed to provide copies of the following
         documents to Standley along with this Order:
             a. The Sweetgrass County District Court's register of actions for Cause No.
                DV-2020-017;
             b. Documents #3,4,5 — Standley's Petition, Affidavit, and Memorandum;
             c. Document #10 — the State's Response;
             d. Document #19 — Standley's Reply brief; and
             e. Document #20 — the court's November 24, 2020 Order.

      The Clerk is also directed to provide a copy of this Order to counsel of record and
Donnie Lee Standley personally.
      DATED this         day of January, 2022.
                                                 For the Court,




                                                              Chief Justice




                                           2